Citation Nr: 1142599	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus, including as secondary to service-connected cervical spine and lumbar spine disabilities.

2.  Entitlement to service connection for bilateral pes planus, including as secondary to service-connected cervical spine and lumbar spine disabilities.

3.  Entitlement to service connection for gout, including as secondary to bilateral pes planus.  

4.  Entitlement to service connection for a left knee disability, including as secondary to bilateral pes planus and service-connected cervical spine and lumbar spine disabilities.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, including as secondary to bilateral pes planus and service-connected cervical spine and lumbar spine disabilities.

6.  Entitlement to service connection for a right knee disability, including as secondary to bilateral pes planus and service-connected cervical spine and lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In August 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for gout, and for left knee and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral pes planus, and no additional evidence was submitted during the appeal period that was not addressed by the RO.

2.  Evidence added to the record since the March 1998 rating decision, raises a reasonable possibility of substantiating a claim for service connection for bilateral pes planus.

3.  Bilateral pes planus existed prior to the Veteran's entry into active duty service; the Veteran's bilateral pes planus increased in severity and chronically worsened during and due to his active duty service. 

4.  In an unappealed March 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee disability, and no additional evidence was submitted during the appeal period that was not addressed by the RO.

5.  Evidence added to the record since the March 1998 rating decision, raises a reasonable possibility of substantiating a claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, in which the RO denied service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence having been submitted since the March 1998 rating decision, the criteria to reopen the claim for service connection for bilateral pes planus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's bilateral pes planus was aggravated by active military service, and service connection is therefore warranted.  See 38 U.S.C.A. §§ 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 and 3.306 (2011).

4.  The March 1998 rating decision, in which the RO denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  New and material evidence having been submitted since the March 1998 rating decision, the criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the bilateral pes planus and right knee claims, or for the merits of a claim for service connection for bilateral pes planus.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's Office of General Counsel (OGC) determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow OGC's precedent opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims (Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Claim for Bilateral Pes Planus

Factual Background & Analysis

In a March 1998 rating decision, the RO denied service connection for bilateral pes planus because bilateral pes planus existed prior to service and there was no objective evidence of worsening of pre-existing bilateral pes planus as a result of service.  The Veteran did not perfect an appeal to this decision.  The Veteran also did not submit any new evidence during the one year after March 1998 that could be considered new and material and thus render the March 1998 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the March 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in April 2007.  

The evidence of record at the time of the March 1998 rating decision included service treatment records and VA treatment records.  A service Report of Medical Examination dated in August 1972 reflects that the Veteran's feet were clinically evaluated as normal.  A Report of Medical Examination dated in June 1976 for enlistment purposes reflects that asymptomatic pes planus was noted.  Service Reports of Medical Histories dated in August 1972, and in June 1976 for enlistment purposes, reflect that the Veteran checked the 'no' boxes for foot trouble.  In November 1976, February 1977, October 1977, and February 1978, the Veteran was assessed with pes planus.  The February 1977 and February 1978 service treatment records reflect that the Veteran's bilateral pes planus had become symptomatic.  The evidence of record at the time of the March 1998 rating decision also included an October 1997 report of VA examination.  The October 1997 VA examiner diagnosed bilateral pes planus, but provided no etiology opinion.  

The evidence received since the March 1998 rating decision includes several statements by the Veteran that bilateral pes planus is related to service.  In November 2008, the Veteran stated that his bilateral pes planus condition was clearly documented in service treatment records.  Moreover, at the August 2011 Board hearing, the Veteran testified that he did substantial marching and reconnaissance and complained of sore feet during service.  He testified that he was in the infirmary for foot care during service two or three times a week or more.  He testified that he was given light duty during service when he sought treatment for his feet.  He testified that, following service, he began to have foot problems around 1982 or 1983.  The newly submitted evidence suggests that the Veteran's pre-existing bilateral pes planus could have worsened as a result of service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has bilateral pes planus that pre-existed service and increased in severity and chronically worsened during and due to active duty service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  




Service Connection for Bilateral Pes Planus

Criteria & Analysis

The Veteran has indicated that he did substantial marching and reconnaissance and complained of sore feet during service.  He stated that he was in the infirmary for foot care during service two or three times a week or more and that he was given light duty during service when he sought treatment for his feet.  Following service, he began to have foot problems around 1982 or 1983.  

A service Report of Medical Examination dated in August 1972 reflects that the Veteran's feet were clinically evaluated as normal.  A Report of Medical Examination dated in June 1976 for enlistment purposes reflects that asymptomatic pes planus was noted.  Service Reports of Medical Histories dated in August 1972, and in June 1976 for enlistment purposes, reflect that the Veteran checked the 'no' boxes for foot trouble.  In November 1976, February 1977, October 1977, and February 1978, the Veteran was assessed with pes planus.  The February 1977 and February 1978 service treatment records reflect that the Veteran's bilateral pes planus had become symptomatic.  

The Veteran underwent a VA examination in October 1997.  He reported that bilateral pes planus was diagnosed during service prior to his discharge in 1980.  He stated that he was given orthoses, although he had pain when he wore them.  The Veteran reported pain in his feet after standing for a long time.  He stated that he worked at a prison with concrete floors that were particularly hard on his feet.  

Following physical examination, the examiner diagnosed bilateral pes planus and provided no etiology opinion.  

In the present case, bilateral pes planus is shown on enlistment medical examination and therefore the Veteran is not entitled to the presumption of soundness.  38 U.S.C.A. § 1111.  The pertinent question in this appeal is whether the Veteran's pes planus was aggravated by service.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also, Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The determination as to whether a preexisting condition was aggravated by military service is a question of fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In other words, simply because the Veteran experienced symptomatic bilateral pes planus during service, this is not, in and of itself, tantamount to concluding there was aggravation of his preexisting bilateral pes planus.  There must be clinical indications of an overall increase in the severity of the underlying condition as a whole, as contrasted to only the symptoms associated with it. 

In this case, the presumption of aggravation arises.  A Report of Medical Examination dated in June 1976 for enlistment purposes reflects that asymptomatic pes planus was noted.  In November 1976, February 1977, October 1977, and February 1978, the Veteran was assessed with pes planus.  The February 1977 and February 1978 service treatment records reflect that the Veteran's bilateral pes planus had become symptomatic.

In accordance with Wagner, the presumption of aggravation can be rebutted by medical evidence showing the increased severity was due to the natural progress of the disease.  There is no such evidence in this case.  Thus, service connection for bilateral pes planus based on aggravation is granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In sum, the Board concludes that the Veteran currently suffers from bilateral pes planus that was aggravated during service.  Service connection for bilateral pes planus on the basis of aggravation, therefore, is granted.  Id.; 38 C.F.R. § 3.303, 3.306.




New and Material Evidence Claim for Right Knee Disability

Factual Background & Analysis

In a March 1998 rating decision, the RO denied service connection for a right knee disability because there was no evidence that a right knee disability was incurred in or aggravated by military service.  The Veteran did not perfect an appeal to this decision.  The Veteran also did not submit any new evidence during the one year after March 1998 that could be considered new and material and thus render the March 1998 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the March 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in April 2007.  

The evidence of record at the time of the March 1998 rating decision included service treatment records and VA treatment records.  Service Reports of Medical Examinations dated in August 1972, and in June 1976 for enlistment purposes, reflect that the Veteran's lower extremities were clinically evaluated as normal.  Service Reports of Medical Histories dated in August 1972, and in June 1976 for enlistment purposes, reflect that the Veteran checked the 'no' boxes for trick or locked knee.  The evidence of record at the time of the March 1998 rating decision also included an October 1997 report of VA examination.  The October 1997 VA examiner diagnosed retropatellar pain syndrome, but provided no etiology opinion.  

The evidence received since the March 1998 rating decision includes several statements by the Veteran that a right knee disability is related to service.  In November 2008, the Veteran stated that his right knee disability is a direct result of bilateral pes planus.  At the August 2011 Board hearing, the Veteran testified that he had right knee problems after lengthy shifts during service.  He testified that, following service, he began to have knee problems around 1982 or 1983.  The newly submitted evidence suggests that the Veteran's right knee disability could have been incurred in or aggravated by military service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a right knee disability that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral pes planus is reopened.  

Entitlement to service connection for bilateral pes planus is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened, to that extent the appeal is granted.  


REMAND

At the August 2011 Board hearing, the Veteran testified that he was treated for his feet at the Fort Ord, California VA clinic, or possible a military medical facility at Fort Ord around 1982 and 1983.  He also testified that he began seeking treatment from the VA for a right knee disability in 2007, although he also testified that he has not received treatment from the VA for his knees.  The Veteran also testified that within the last year, he has received physical therapy at the VA Clinic at Fort Ord, California for his back.  He stated that the physical therapist asked the Veteran about his knees.  It does not appear that these records have been obtained.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

At the August 2011 Board hearing, the Veteran testified that he has received treatment for his knees from Dr. Paul James, and that records of that treatment were transferred to Dr. Clemenger after Dr. James retired.  The Veteran also testified that he had a total left knee replacement performed in 2009 by Dr. Clemenger.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159 (c)(1)(2).  At the hearing the Veteran also testified that he was scheduled for a VA examination of his knees within the next few weeks.  All VA records must be obtained include the report of this examination, if it occurred.

In November 2008, the Veteran claimed that his gout, left, and right knee disabilities are caused by service-connected bilateral pes planus.  At the August 2011 Board hearing, the Veteran's representative indicated that the Veteran's left and right knee disabilities may be secondary to service-connected lumbar spine and cervical spine disabilities.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran should be provided an examination that addresses the issue of entitlement to service connection for gout as secondary to the service-connected bilateral pes planus disability, as well as an examination that addresses the issue of entitlement to service connection for the left and right knee disabilities as secondary to the service-connected lumbar spine, cervical spine and bilateral pes planus disabilities.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions should also address whether the service-connected bilateral pes planus disability has aggravated the gout, as well as whether the service-connected lumbar spine, cervical spine and bilateral pes planus disabilities have aggravated the left and right knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the VA Clinic at Fort Ord dated from 1982 and 1983, or from any other medical facility at Fort Ord, as well as all VA treatment records, dated from 2007 to the present for his gout, knees and back including any records of examinations or physical therapy.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Clemenger, as well as for any treatment he received from Dr. James, which is currently in the possession of Dr. Clemenger.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of gout.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:
a) diagnose any current gout shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gout was caused or aggravated by his service-connected bilateral pes planus disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

c) provide detailed rationale, with specific references to the record, for the opinion.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the left and right knee disabilities.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current left and right knee disabilities shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left and right knee disabilities were caused or aggravated by his service-connected lumbar spine, cervical spine and/or bilateral pes planus disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

c) provide detailed rationale, with specific references to the record, for the opinion. 

5.  After completion of the foregoing, readjudicate the Veteran's claim for service connection for gout, and left and right knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


